Citation Nr: 0918549	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-07 872	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a Board of 
Veterans' Appeals (Board) decision that denied an earlier 
effective date for service connection for post traumatic 
stress disorder (PTSD) and service connection for a sleep 
disorder.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




FINDINGS OF FACT

1.  The Moving Party, the Veteran, served on active duty 
from November 1965 to December 1968.

2.  The motion for revision based on clear and unmistakable 
evidence received in December 2006 fails to set forth the 
date of the Board decision to which the motion relates.

3.  The motion for revision fails to set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error or errors.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a).

Furthermore, a motion for revision of a Board decision based 
on clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b).

In December 2006, the Board received a statement from the 
Veteran, the Moving Party, in which he states:  

Ref. !Clear unmistakable error[.]  I disagree with 
my benefit start date and my effective date[.]  
Dear Sir! I' I initial file my claim in 1983.  
Ailments due to military service. (1) PTSD 
(Vietnam) (2) spinal stenosis (rough parachute 
fall) (3) sleep disorder Vietnam (4) skin disorder 
(Vietnam)[.]  The R.O. constructed a huge wall of 
denials and remand that went on for many years[.]  
I was admitted in the VA Hosp Miami Fla with a 
sleep disorder in the earlys 80's[.]  I sent you 
countless documents and statements[.]  The problems 
I was having due to high exposure and trauma in 
Vietnam!  Now you say my sleep disorder resulted 
from PTSD.  

This statement was signed by the Moving Party.

Initially, the Board finds that this motion fails to 
identify the date of the Board decision to which the motion 
relates.  Thus, the motion does not meet the specific 
requirements of 38 C.F.R. § 20.1404(a), and the motion must 
be dismissed without prejudice for this reason.

Furthermore, the Board finds that the motion fails to meet 
any of the specific pleading requirements set forth in 
38 C.F.R. § 20.1404(b).  The Moving Party does not clearly 
and specifically identify any error of law or fact, the 
legal or factual basis for the allegation and why the result 
would have been manifestly different but for the alleged 
error.  Rather, the motion merely sets forth the Moving 
Party's disagreement with the failure to assign an earlier 
effect date and with the Board's finding that his sleep 
disorder is a symptom of his PTSD.  These arguments, 
however, do not rise to the level of allegations of clear 
and unmistakable error.

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  In general, review for clear and 
unmistakable error in a prior Board decision must be based 
on the record and the law that existed when that decision 
was made.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error:  (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty 
to assist. The Secretary's failure to fulfill the duty to 
assist; and (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).

In this instance, the Moving Party has either made bare 
statements of disagreement without a statement of the legal 
or factual basis for the allegations or has only raised 
allegations of general, non-specific error related to the 
how the facts were weighed or evaluated by the Board.  
Neither allegation meets the specific requirements for 
pleading clear and unmistakable error in a Board decision.  
Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b), the motion 
must also be dismissed without prejudice for these reasons.

ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



